SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION IN THE
                        OFFICIAL REPORTERS

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

LARRY HODGE,

                         Plaintiff,                    Civil Action No. 12-cv-1412 (RLW)

                         v.

THE INVISIBLE EMPIRE, et al.,

                        Defendants.

                                  MEMORANDUM OPINION 1

        After dismissing Plaintiff Larry Hodge’s amended complaint for failing to satisfy FED. R.

CIV. P. 8(a) (Dkt. Nos. 10 & 11), Mr. Hodge now moves this Court pursuant to FED. R. CIV. P.

60(b) to reconsider. (Dkt. No. 12). Rule 60(b)(1) provides grounds for relief to a party that

identifies “mistake, inadvertence, surprise, or excusable neglect.”            Mr. Hodge had two

opportunities to ensure his complaint met the minimal pleading requirements of Rule 8(a), and

failed to do so. Mr. Hodge now claims he has not been able to provide all documents in support

of his claim “due to the press of other matters and personal obligations.” (Dkt. No. 12, at ¶ 3).

But “[a] defeated litigant cannot set aside a judgment . . . because he failed to present . . . all of

the facts known to him that might have been useful to the court.” Richardson v. National Rifle

Ass’n, 879 F. Supp. 1, 2 (D.D.C. 1995) (quoting 11 Charles A. Wright & Arthur R. Miller,

1
         This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or alternatively, to assist in any potential future
analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court has
designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this opinion
by counsel. Cf. Fed. R. App. P. 32.1. Nonetheless, as stated in the operational handbook
adopted by our Court of Appeals, “counsel are reminded that the Court’s decision to issue an
unpublished disposition means that the Court sees no precedential value in that disposition.”
D.C. Circuit Handbook of Practice and Internal Procedures 43 (2011).

                                                   1
 SUMMARY MEMORANDUM OPINION; NOT INTENDED FOR PUBLICATION IN THE
                     OFFICIAL REPORTERS

FEDERAL PRACTICE      AND   PROCEDURE § 2858). Additionally, Mr. Hodge has still not provided

any relevant evidence to establish the nature or basis of his initial claim. See Murray v. District

of Columbia, 52 F.3d 353, 355 (D.C. Cir. 1995) (to obtain Rule 60(b) relief, “the movant must

provide the district court with reason to believe that vacating the judgment will not be an empty

exercise or a futile gesture”).

        Accordingly, Mr. Hodge’s motion to reconsider will be DENIED. A separate Order

accompanies this Memorandum Opinion.

                                                                    Digitally signed by Judge Robert L.
                                                                    Wilkins
                                                                    DN: cn=Judge Robert L. Wilkins,
                                                                    o=U.S. District Court, ou=Chambers
SO ORDERED.                                                         of Honorable Robert L. Wilkins,
                                                                    email=RW@dc.uscourt.gov, c=US
                                                                    Date: 2013.01.11 17:04:18 -05'00'
Date: January 11, 2013
                                                     ROBERT L. WILKINS
                                                     United States District Judge




                                                2